LEAHY, Senior District Judge.
Validity of the patent in suit is tested on an evaluation of the inventor’s contribution to the art, and by comparison of the patented structure with prior art. 35 U.S.C.A. § 103.
Meadows ’584
Meadows discloses a detachable goose-neck which is specifically different from the prior patents in the mechanism employed to lift the trailer into interlocking relationship with the gooseneck. The mechanism includes a nose block 19 having a projection at the rear end of the gooseneck adapted to be received in a cross channel and socket in the trailer. A wedge-shaped guide channel 18 in the forward end of the trailer receives the nose block 19 and guides the same rear-wardly toward the cross channel 20 and socket 21 when the tractor with the gooseneck in the lowered position is backed up toward the trailer for a coupling operation. A lifting arm or bar 39 carried by bell crank levers 34 pivotally mounted in the gooseneck is actuated by a pair of hydraulic rams receiving fluid under pressure from an engine-driven pump on the tractor. The lower end of the lifting bar or arm 39 carries trunnions 42 adapted to be received in hooks 22 on the end of the trailer, to lift the trailer into interlocking relationship with the underside of the gooseneck (Fig. 3), when the bell cranks and lifting arm are swung past dead center. The parts are maintained in interlocked relation by a latch 45. Latch 45 is described as a “safety locking mechanism for the bell cranks when they are in their lifted position, to avoid any possibility of dropping the trailer while it is in transit.” 63
In the Meadows trailer, the gooseneck is not interlocked until the trailer has been raised to the position shown in Fig. 3 in engagement with the underside of the gooseneck. Prior to this operation, the trailer is either supported on the ground or hanging freely from the lifting arm, during the lifting operation. That the interlocking relationship with the gooseneck is effected only after the lifting operation, is specified in the patent.64
Prior Art Relevant But Not Decisive
Bevan 2,481,898 (9/13/39) shows a hydraulic cylinder 14 mounted on a towing truck for raising the truck body to a dumping position and for lifting the *794trailer front into interlocking relation with the frame. Lifting is by a cable 28 running from the front end of the truck body down under a sheave 47, to the rear over a sheave 45, down under a sheave 26 on the trailer, and back up to a connection at 46 with the truck frame. A coupling 24 of the trailer is to be connected to a pin carried by the truck frame. When the dump truck is raised by the hydraulic cylinder 14, motion is transmitted through the cable to lift the trailer into a position where it may be interlocked with the truck frame.65
Martin 2,663,574 (12/22/53) has a removable gooseneck coupling for low bed trailers having a hydraulic motor 6 mounted entirely within the gooseneck and connected through a lever 4 to a foot 4a, bearing against the truck frame to support the gooseneck in the desired elevation for alignment with the trailer frame so the gooseneck may be coupled to the frame by a slip joint. Coupling elements 12 are received in sockets 8 in the gooseneck when the parts are thus brought into alignment. The relevancy of Martin indicates there is no novelty in the idea of placing the hydraulic piston-cylinder assembly as claimed by Meadows directly in the gooseneck.66
Townsend 2,431,436 (11/25/47) and Martin 2,441,710 (5/8/48) both show folding goosenecks adapted to be moved from an up and forward extending position where they are connected to the fifth wheel of a tractor, to a downwardly and forwardly inclined position, supported upon the ground, where they serve as loading ramps for trailers. Both Townsend and Martin goosenecks are shifted from one position to the other by hydraulic motors and ground-engaging feet are actuated by hydraulic motors.67
Erickson68 2,210,907 (11/13/40), Williams69 2,375,970 (5/15/45), and Wright70 2,495,493 (1/24/50) all show draw bars or couplings secured to tractors, etc., with hydraulic motors in cylinder-piston assemblies mounted on the tractor for raising and lowering the draw bars or couplings and for raising and lowering equipment thereto attached. Hunter71 et al. 2,025,285 (12/24/35) and Whittier72 2,567,534 (9/11/51), filed 1946, both show earth-moving equipment such as scrapers, graders, etc., all having gooseneck-shaped frames that can be connected to forward elevated ends to towing tractors with hydraulic motors mounted on the goosenecks for controlling the positions of the scraper buckets, blades etc. Likewise, Wood73 2,339,039 (1/11/44) and 2,350,141 (3/30/44) show hydraulic motors for dump trucks, etc.: both show garbage semi-trailers with gooseneck type frames wherein the hydraulic cylinders for dumping the trucks are mounted in the gooseneck portions of the frames. ’141 has in addition hydraulically operated ground-engaging feet to support the truck frame when dumping. Another Wood 2,332,961 (10/26/43) shows a conventional dump truck hoisting arrangement where a hydraulic cylinder 20 and piston 28 operate through a bell crank lever 44 for raising the body.74
Meadows file wrapper75 of the patent in suit for ’584 discloses (through*795out prosecution) the prior patents to Mosling and the other prior art patents, now relied on here by plaintiff, were not cited by the Examiner — with the exception of Talbert 2,489,112 (11/22/49). On these patents plaintiff argues Meadows invention was not involved in the mere substitution of a hydraulic motor for the power operated winch and cable, for example, of Mosling. Moreover, presumption of patent validity is weakened by an anticipating patent not considered by the Patent Office. Moore v. Jack P. Hennessy Co., Inc., D.C.N.J., 187 F.Supp. .868.
Meadows Patent in Suit in Juxtaposition to Mosling 2,325,869
It was said at trial the patent in suit is for a so-called “bootstrap” operation — both the gooseneck and trailer platform are lifted when the gooseneck is operated. The essential elements of the gooseneck-trailer are: 1. the goose-neck; 2. a fifth wheel connection between the forward end of the gooseneck and the towing tractor; 3. hydraulic pistons and cylinders mounted in the goose-neck and powered by a hydraulic pump unit on the towing tractor; 4. a lifting arm which cooperates with hooks on the front end of the trailer; 5. “bell crank” levers which transform the hydraulic pistons into lifting movement of the lifting arm; 6. a nose block on the rear end of the gooseneck which cooperates with a guiding channel on the forward end of the trailer; and 7. a locking latch mounted on the gooseneck so as to lock the gooseneck and trailer in the raised position.
Defendant’s Meadows is a combination to raise and lower the trailer. The operation is this: the trailer is loaded, say, with heavy duty road machinery or large earth-moving equipment; the tractor is backed to bring the gooseneck in contact with the trailer at a guide channel; the nose block engages the guide channel and, as the truck slowly moves backward, it is guided into interlocking engagement with the rear of the channel; then the lifting arm is brought into engagement with the hooks at the front end of the trailer and the hydraulic pump is operated to force out the hydraulic pistons which, in turn, rock the bell cranks forwardly and raise the lifting arm and trailer. The trailer is thus raised until it is interlocked with the underside of the gooseneck, at which time the locking latch drops down to engage the bell cranks and locks the combination in the raised position.
Mosling teaches this combination of elements operates to raise and lower the trailer of a field gun as well as other types of trailers. The operation of Mos-ling is the same as Meadows — it starts after the trailer is loaded, e. g., heavy duty equipment. Loading can be over the front end for optimum convenience and safety. After loading, the tractor and gooseneck are back into contact with the trailer at the guide channel, i. e., the nose block engages the guide channel and slips into interlocking engagement with the rear of the channel. Then, the lifting arm catches the hooks on the front end of the trailer and the winch unit is operated to rise in the cable which, in turn, raises the lifting arm and trailer. The trailer rises until it is firmly contacted with the underside of the gooseneck. The locking shaft on the gooseneck engages a clamping member on the trailer and the combination locks the entire mechanism to a raised position. The reverse procedure is the same.
Comparison of Meadows (patent in suit) with Mosling shows Meadows combined a number of old elements functioning and accomplishing the same result. At best, Meadows’ advance in the art was to substitute hydraulic means for Mosling mechanical means. Mere substitution of a recognized source of power for another source of power is not always, in the mechanical art, a patentable distinction. It could be, but it is not in the instant suit.
A panoramic comparison of each claim of the Meadows patent, alleged to be infringed by plaintiff’s structure, to Meadows’ gooseneck and trailer combination *796with Mosling’s gooseneck and trailer combination, would suggest Mosling anticipates Meadows. Parallelism of elements and function are set out in Appendix I.
An Apposite Authority and the Law of the Third Circuit
Among the 480 critical cases which make up the vast complex of patent law, it is rare a judge finds another case so closely in point as to the one he happens to have sub judice. Here, there is one. In Willett Mfg. Co. v. Root Spring Scraper Co., 6 Cir., 55 F.2d 858, the issue involved the substitution of hydraulic means for mechanical means for operating a machine in the construction equipment field. The invention was concerned with the rise of hydraulic means for raising and lowering the blade of a road scraper as a substitute for a mechanical means function. Portions of Judge Hickenlooper’s opinion could be incorporated in this memorandum with little change, (p. 860)
 But taking a fresh look at the facts of the case at bar, a century old citation shows invention does not exist unless the subject matter discloses more ingenuity and skill than that possessed “by an ordinary mechanic”;76 and, as recently as Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 71 S.Ct. 127, 95 L.Ed. 162, it was again repeated that where the patentee adds nothing to the total stock of knowledge but merely brings together segments of prior art, and claims them in congregation as a monopoly, he has no valid patent.77
This master principle has been consistently endorsed by and in the Third Circuit. Dollac Corporation v. Margon Corporation, 3 Cir., 275 F.2d 202; 78 Crosley Corp. v. Westinghouse Electric & Mfg. Co., 3 Cir., 152 F.2d 895, 903; Zephyr American Corporation v. Bates Manufacturing Co., 3 Cir., 128 F.2d 380, 385; and, in the district courts, Sperry Rand Corporation v. Ronson Service, Inc., D.C.E.D.Pa., 159 F.Supp. 3, 5; Nachtman v. Jones & Laughlin Steel Corporation, D.C.W.D.Pa., 134 F.Supp. 392, 404; and Delaware’s Berghane v. Radio Corporation of America, D.C.Del., 116 F.Supp. 200, 203, 210. Defendant devoted in briefs and argument a goodly portion to demonstrate the Third Circuit has laid to rest the “flash of genius” test of invention.78a The “flash of genius” formula is not in issue in the case at bar. At least there is no thought of applying it. The Patent Act of 1952, 35 U.S.C.A. § 1 et seq., neither raised nor lowered the standard of invention and did not change the basic tests for determining patent-ability.78b Validity is determined solely upon the objective basis of whether the subject matter would have been obvious to one skilled in the art to which the invention pertains at the time it was made.
 True, also, validity attaches to a patent or is theoretically assumed by 35 U.S.C.A. § 282. But, the presumption is rebuttable. This cannot be rebutted by a prior patent already cited by the Patent Office against an application and rejected; but, the primary reference, here, — which we have for the first time — of Mosling 2,325,869, was not cited by the Examiner during prosecution *797of Meadows’ patent, nor were any of the other prior patents now relied upon by plaintiff — except Talbert 2,389,112. “The presumption of validity is inoperative” against .prior art not cited by the Examiner. Baldwin-Lima-Hamilton Corporation v. Tatnall Measuring Systems Co., D.C.E.D.Pa., 169 F.Supp. 1, 12; Moore v. Jack P. Hennessy Co., Inc., supra.
If Meadows’ Patent Valid Infringement Exists
A panoramic and analytical comparison of plaintiff’s accused device, which was manufactured and constructed in accordance with plaintiff’s Smith & Benson’s Patent Application Serial No. 713,858 which stands allowed by the Patent Office, with the claims of defendant’s Meadows patent, shows a conscious parallelism, as laid out in Appendix II.
Plaintiff argues its gooseneck hitch does not duplicate the structure and operation of Claim 1 of defendant’s patent because in the accused structure the gooseneck and trailer are “interlocked” prior to lifting the trailer from the ground. But this is to say once interlocking occurs before lifting, it does not mean “interlocking” in another way, after lifting. The distinction is too fine. The power-operated means of plaintiff’s gooseneck utilizes hydraulic power housed in the gooseneck and a lifting arm depending from the gooseneck which lifts the front end of the trailer. In short, there is “interlocking” as lifting occurs; it is, also, in “interlocking engagement with the gooseneck”. As Meadows’ Claim 1 provides for an “interlocking engagement”, it is implicit Claim 1 includes “interlocking engagement” before lifting.79 As stated by plaintiff’s expert Wood, the engagement of plaintiff’s lifting arm with the front of the trailer is executed the same as Meadows’, so little is left to distinguish plaintiff’s structure from defendant’s patent80 and Claim 1.
Likewise the operative features of Claims 3, 4, 5, 7 and 9 appear in plaintiff’s gooseneck hitch.
Meadows’ Claims 3 and 4 refer to the guiding channel in the platform of the trailer which joins the projecting nose block at the rear end of the gooseneck, i. e., it guides the gooseneck into interlocking engagement with the trailer. The platform of the Smith-Benson trailer has a guiding channel, and its nose block engages the channel for guiding the gooseneck.81 Benson, one of the designers of the accused structure, preferred “restrict” to “interlock” to describe the joining of the gooseneck with the trailer-in Meadows’ patent (Fig. 6). This is-merely a semantic difference. Benson did state his and Smith’s gooseneck is-guided into locking engagement with the-trailer when the truck is backed into towing position as shown in Fig. 6 of his application.82
Claim 5 calls for a hydraulic mechanism in the gooseneck to engage the front end of the lowered trailer when the truck is backed to a coupling position. This is-shown in Fig. 6 of the Smith and Benson application when the lifting hook 63 en*798gages the hook 68 at the front end of the trailer.83
Claim 7 speaks of “safety locking means in the gooseneck”. This is to prevent accidental disconnection of the gooseneck and the trailer. The plaintiff’s gooseneck has a safety locking means, e. g., locking members 80 holding the wedges 70 in place to prevent the trunnion 66 from becoming disengaged with the hook 68 at the front of the trailer.84
Claim 9 speaks of the lower end of the lifting bar as “trunnions” and defines “hook members” on the forward end of the trailer. R. C. Smith, one of the designers of plaintiff’s gooseneck, states the lifting elements 66 on the lower end of plaintiff’s hooks 63 act as trunnions; and the block element 68 at the forward end of the trailer has a hook-nose (Figs. 14 and 15 of Smith and Benson application) which engages the trunnions 66 to prevent forward disengagement of the gooseneck and the trailer.85
Defendant, at trial, attempted to bring forth evidence in .a colorful background to suggest plaintiff deliberately appropriated the so-called advantageous features of the Meadows patent. The pointer was placed on:
Plaintiff’s advertising of its removable gooseneck hitch as a “hydraulic lift” which is “contained in the gooseneck” and it can “lift itself by its own bootstraps” ;86 plaintiff’s attempt to appropriate the invention of the Meadows patent; 87 the trips of Smith and Benson to defendant’s plant to study structure and operation of the Meadows gooseneck hitch; 88 plaintiff sought to copy defendant’s structure as closely as possible without infringing; 89 the study by Smith and Benson of the Meadows patent in order to duplicate but not infringe;90 and plaintiff’s rejection of. the prior art, but making its design conform to the Meadows patent; 91 and, finally, even after design and commercial production of the accused gooseneck, plaintiff still sought a license under defendant’s Meadows patent.92 While this evidence rendered a background music to plaintiff’s infringement, I have not considered it controlling on the issue of infringement. I have looked only to the structures and the claims involved. Such objectivity is desirable.
As shown by the elaborate presentation in Appendix II, there is conscious parallelism between Meadows’ and plaintiff’s accused structure, even though constructed under the allowed Smith and Benson Application; and it is clear there exists structural and functional correspondence between Meadows’ patent and plaintiff's accused device. Thus, if it be error to hold, as I have, Meadows is invalid, but that there is validity, then I would (I do) find infringement of Claims 1, 3, 4, 5, 7 and 9 of the Meadows patent; but, as suggested, plaintiff is not guilty of deliberate or willful infringement.
At the worst, plaintiff has infringed (as I have written at length) an invalid patent. On the evidence, the complaint for declaratory judgment is sustained and the Meadows patent in suit No. 2,545,584 is invalid. If, however, on appellate review, the decision should be otherwise, then infringement is present and a judgment should be entered on the defendant’s counterclaim and a decree should be entered to defendant for an injunction, accounting and costs.93
On the precise holding, however, an order should be entered giving declaratory judgment to plaintiff.

. Spec. col. 4, line 14 et seq.


. Col. 1, lines 20, 21, 47 and 48; Col. 2, lines 50, 51; Col. 3, line 37 et seq.


. Tr. 468, 469.


. Tr. 468, 471.


. Tr. 471-73.


. Tr. 473.


. Tr. 474.


. Tr. 475.


. Tr. 476.


. Tr. 477.


. Tr. 479-81; Px. 5.


. Pigs. 2 and 3 : Tr.481-2


. Px. 2 (Meadows file wrapper) shows on the first action, claim 1 was rejected “as not patently defined over” Talbert 2,489,112. The claim called for “power operated means, housed in the goose-neck carrying lifting means connected and arranged to lift the forward end of the trailer into the interlocking engagement with the gooseneck.” After rejection the claim was amended by inserting a limitation to the “arm” (instead of “means” broadly) connected and arranged to perform the lifting function. Then the claim was allowed.


. Hotchkiss v. Greenwood, 1850, 11 How. 248, 52 U.S. 248, 13 L.Ed. 683.


. Ibid., 340 U.S. at page 153, 71 S.Ct. at page 130.


. Ibid., 275 F.2d at page 204: “more ingenuity than that of a mechanic skilled in the art”.


. R. M. Palmer Co. v. Ludens, Inc., 3 Cir., 236 F.2d 496, 500 (en banc); Hartford National Bank & Trust Co. v. E. F. Drew & Co., 3 Cir., 237 F.2d 594, 596. Cf. “The sensitive observation of Judge Learned Hand” in Lyon v. Bausch & Lomb Optical Co., 2 Cir., 224 F.2d 530.


. Most recently, Barrott v. Drake Casket Company, D.C.W.D.Mich., 187 F. Supp. 284; Interstate Rubber Products Corp. v. Radiator Specialty Co., 4 Cir., 214 F.2d 546; General Motors Corp. v. Estate Stove Co., 6 Cir., 203 F.2d 912; Belden v. Air Control Products, D.C. W.D.Mich., 144 F.Supp. 248, and other authorities therein cited.


. Plaintiff’s expert Wood said the Meadows’ gooseneck is “interlocked” with the trailer in Fig. 6 while the trailer is on the ground. See, too, Px. 1, col. 2, Ins. 41-46. The other claims likewise showing plaintiff’s “interlocking”: see Claims 3, 4, 9.


. Wood, Tr. 553,674:
Wood says Meadows calls for “two interlocks at two different times” — the first when the trailer is on the ground (Fig. 6 of Meadows) similar to the Smith & Benson application (Fig. 6) ; and the second when the trailer is lifted to towing position in Meadows (Fig. 3) and in Smith & Benson (Fig. 3).
Wood, Tr. 553,674:
The second interlocking in Meadows is by the passage of the boll crank and lifting arm (Fig. 3) and in the Smith and Benson structure this is done by locking lugs which pass through openings in the gooseneck when the trailer reaches the normal towing position (Fig. 3 of Smith & Benson Application).


. Smith, Tr. 769-774.


. Benson, Tr. 172.


. Smith, Tr. 773-4.


. Smith, Tr. 749.


. Smith, Tr. 744.


. Smith, Tr. 784r-5.


. Middleton, Tr. 257-259; Smith, Tr. 305-6, 317.


. Woolford, Tr. 716-17.


. Woolford, Tr. 718.


. Smith, Tr. 338-341.


. Middleton, Tr. 265.


. Middleton, Tr. 267-70; Smith, Tr. 317.


. Any consideration of an award for attorney’s fees will be reserved and dependent upon the appellate determination of validity.